Citation Nr: 1548293	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  14-15 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial compensable rating for fracture of the 5th metacarpal of the right hand (claimed as right hand fracture).


REPRESENTATION

Veteran represented by:	Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

P. Childers, Counsel




INTRODUCTION

The Veteran served on active duty from July to December of 2006; from June 2007 to March 2008; and from March 21, 2011, to April 14, 2012.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

The issue of service connection for a right wrist disability was raised by the Veteran during his April 2015 VA examination; but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

The Veteran's right little finger has not been amputated; the impairment associated with the right little finger disability is not tantamount to amputation; and the Veteran is not service-connected for multiple groups of minor joints of the right hand; but the Veteran's right little finger fracture disability has been productive of painful motion throughout the appeal period.


CONCLUSION OF LAW

The criteria for an initial disability rating of 10 percent for fracture of the 5th metacarpal of the right hand (claimed as right hand fracture) are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.59, 4.71a, Diagnostic Code 5230 (2015); Burton v. Shinseki, 25 Vet. App. 1 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

This appeal stem from the initial grant of service connection.  The notice that was provided to the Veteran before service connection was granted is therefore legally sufficient and no further notice under 38 U.S.C.A. § 5103 is necessary as to this issue.  See Hartman v. Nicholson, 483 F.3d 1311 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

As for VA's duty to assist, all relevant facts have been properly developed, and all evidence necessary for equitable resolution of the appeals has been obtained.  The Veteran's service treatment records and VA treatment records have been obtained.  In addition, the RO provided the Veteran appropriate VA examinations in February and April of 2015.  The Board has reviewed the examination reports and finds that they are adequate because the examiners reviewed the claims file and discussed the Veteran's pertinent medical history; conducted appropriate examinations of the Veteran and considered the Veteran's subjective complaints; and reported all findings in detail.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding that an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  The Veteran has not indicated there are any additional records that VA should seek to obtain on his behalf.  Thus, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims decided below, and no further assistance to develop evidence is needed. 

II.  Merits

In a rating decision dated in May 2013 the RO granted service connection for fracture of the 5th metacarpal of the right hand (claimed as right hand fracture) with a noncompensable (0 percent) rating, effective April 15, 2012.  The Veteran has appealed the assigned rating.  

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.7.

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation is at issue, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 126 (2001).  Of course, staged ratings are appropriate for an increased-rating claim when the factual findings shown distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  Id.; Esteban v. Brown, 6 Vet. App. 259 (1994).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

Disability of the little (5th) finger is rated based on limitation of motion.  Any limitation of motion of the little finger, including ankylosis, is rated as 0 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Codes 5230 and 5227.   

Amputation of the little finger without resection of the metacarpal, at the proximal interphalangeal joint or proximal thereto is rated as 10 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5156.

A 10 percent rating is also appropriate upon x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, and a 20 percent rating is appropriate upon x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  However, when limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or groups of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objective confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  For the purpose of rating disability from arthritis, multiple involvements of the interphalangeal, metacarpal and carpal joints of the upper extremities are considered groups of minor joints.  38 C.F.R. § 4.45(f).  

Facts

A VA peripheral nerves examination in February 2015, which included examination of the right hand, found no decrease in sensation.

On VA finger examination in April 2015 the Veteran complained of pain in the right 5th digit, and said that he occasionally drops things.  He added that he was a policeman and that his right, dominant hand was his shooting hand.  The examiner observed that there was pain with use of the finger, with ensuing grip/grasp weakness; however, the finger was not ankylosed and the Veteran did not use any assistive devices.  Physical examination found no additional functional loss after repetitive use; and X-rays done in conjunction with the examination found no abnormalities.  The examiner added that the functional impairment to the little finger was not tantamount to amputation.

Analysis

The rating schedule specifically provides that any limitation of motion of the little finger shall be rated as noncompensable; and that a compensable rating for disability of the little finger is not warranted absent amputation or involvement of multiple minor joint groups.  

In this case the right little finger has not been amputated, there is no x-ray evidence of arthritis, and the Veteran is not service-connected for multiple joint groups of the right hand, so the criteria for a compensable rating for disability of the little finger under the assigned schedular criteria (Diagnostic Code 5230), and other potentially applicable schedular criteria (Diagnostic Codes 5156 and 5003), are not met.  

As for an extraschedular rating, the Veteran's right 5th finger disability is productive of pain and limitation of motion; manifestations that are entirely contemplated by the assigned schedular rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's right little finger disability and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).

Additionally, the Veteran has been engaged in substantially gainful employment throughout the appeal period, so a claim of unemployability/TDIU is not raised by the record.  See 38 C.F.R. § 4.16; see also Rice v. Shinseki, 22 Vet. App. 447, 453-454 (2009).  

That being said, the Board is mindful that in claims for increased ratings involving musculoskeletal disabilities, where the veteran has a noncompensable rating and complains of pain on motion, the veteran is entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; Burton, 25 Vet. App. 1.  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  This provides that the intent of the rating schedule is to recognize painful motion with joint pathology as productive of disability and entitled to at least the minimum compensable rating for the joint.  Id. 

Although the Veteran's dominant right little finger disability is prone to recurrent painful motion, he has a noncompensable rating under the assigned diagnostic criteria.  Consequently, and in accordance with the holding in Burton and the provisions of 38 C.F.R. § 4.59, the Board finds that a minimum disability rating of 10 percent based on painful motion of the right little finger is warranted.  

Reasonable doubt has been considered and accorded in the grant of this increased rating.  38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

An initial disability rating of 10 percent for fracture of the 5th metacarpal of the right hand (claimed as right hand fracture) is granted; subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


